United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Katy, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1825
Issued: May 15, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 28, 2019 appellant filed a timely appeal from an April 5, 2019 merit decision
and an August 5, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). The Clerk of the Appellate Boards docketed the appeal as No. 19-1825.
On November 15, 2018 appellant, then a 29-year-old postal worker, filed a notice of
recurrence of disability claim (Form CA-2a) alleging that on October 26, 2018 she felt pain in her
lower back from pulling pallets of mail on a pallet jack and constantly bending, separating mail,
and dropping tubs of mail.1 She indicated that the date of her original injury was on June 23, 2017,
and that her back pain had been on and off since she returned to work. Appellant also related that
she was in an off-duty car accident on October 27, 2018.
In a February 14, 2019 development letter under the current file number, OWCP informed
appellant that it was in receipt of her traumatic injury claim for an October 26, 2018 employment
injury, and that additional evidence was required in support of her claim. It advised her of the type
of factual and medical evidence necessary to establish her claim and attached a questionnaire for
1

The notice of recurrence was originally filed under OWCP File No. xxxxxx309, which was a traumatic injury
claim accepted for a sprain of the ligaments of the lumbar spine. The recurrence claim was converted by OWCP to a
claim for a new traumatic injury, assigned OWCP File No. xxxxxx594 which is the claim presently before the Board.

her completion. OWCP afforded appellant 30 days to submit the requested evidence. No evidence
was received.
By decision dated April 5, 2019, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish that she sustained an injury in the
performance of duty on October 26, 2018, as alleged.
On April 29, 2019 appellant requested an oral hearing. In a June 10, 2019 letter, an OWCP
hearing representative notified appellant that a telephonic hearing was scheduled for Friday,
July 24, 2019 at 1:30 p.m. Eastern Standard Time (EST). The notice included a toll-free number
to call and provided the appropriate passcode. OWCP’s hearing representative mailed the letter to
appellant’s last known address of record. Appellant did not appear for the hearing.
By decision dated August 5, 2019, OWCP determined that appellant had abandoned her
request for an oral hearing. It indicated that appellant received a 30-day advanced written notice
of the hearing scheduled for July 24, 2019, and that she failed to appear. OWCP further noted that
there was no indication in the record that appellant contacted it to request a postponement or
provide an explanation to OWCP for her failure to appear at the hearing within 10 days of the
scheduled hearing. Consequently, appellant was deemed to have abandoned her request for an
oral hearing.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.2 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.3 Herein, appellant has an
accepted claim for sprain of the ligaments of the lumbar spine under OWCP File No. xxxxxx309.
Injuries to that same body part is also the subject of the present claim, OWCP File No. xxxxxx594.
The evidence pertaining to OWCP File No. xxxxxx309, however, is not part of the case record
presently before the Board. For a full and fair adjudication, the case must be returned to OWCP
to administratively combine the current case record with OWCP File No. xxxxxx309.
Additionally, the Board finds that OWCP failed to follow its own procedures when it
converted appellant’s notice of recurrence of disability claim (Form CA-2a) into a traumatic injury
claim (Form CA-1). OWCP’s procedures provide that if a claimant submitted an incorrect form
and OWCP can nevertheless determine the benefits claimed, it should convert the claim to the
correct type and notify appellant and the employing establishment (and any representative, if
applicable) via letter that the claim has been converted to a different type of injury than what was
originally claimed and explain the reasons for the conversion.4 On remand, OWCP must notify
2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

Id.; D.C., Docket No. 19-0100 (issued June 3, 2019); N.M., Docket No. 18-0833 (issued April 18, 2019); K.T.,
Docket No. 17-0432 (issued August 17, 2018).
4
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Forms Used for Initial Claims, Chapter 2.800.3(c)(2)(a)
(January 2011).

2

appellant and the employing establishment that her recurrence claim filed on November 15, 2018
has been converted to a traumatic injury claim, and it must explain the reasons for the conversion.
Following this and such further development as OWCP deems necessary, it shall issue a de novo
decision. Accordingly,
IT IS HEREBY ORDERED THAT the August 5 and April 5, 2019 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
action consistent with this order of the Board.
Issued: May 15, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

